PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/371,291
Filing Date: 7 Dec 2016
Appellant(s): Lumetta, Michael



__________________
Randall J. Peck
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant’s brief presents several arguments under separate headings.  The Office will respond to each section, including separate arguments within each section using the same headings.	Section A. Appellant generally alleges that the Office has used impermissible hindsight in combining the prior art references.
	In response, the grounds of rejection rely upon the teachings of the prior art to either provide a specific motivation for making the proposed modification of the primary reference or rely upon the standards for obviousness set forth in KSR International Co. v. Tele-flex Inc. as described in the MPEP in § 2143, especially subsection I.B., as well as § 2144.06.  
	Section B. Appellant presents several arguments in this section.
	(1) Appellant argues that one of ordinary skill in the art would not have modified the system of Niksa according to the teachings of Jansen because there is no objective reason for such modification.
	In response, it is noted that Niksa teaches (para. [0050]) the second electrochemical cell which included a membrane separating an anode chamber from a cathode chamber and flowing the product of the first electrochemical cell into the anode chamber of the second electrochemical cell.  Niksa is silent with respect to the composition present in the cathode chamber of the second electrochemical cell.  Thus, one of ordinary skill in the art possessed an objective reason to look to similar references to determine what compositions were known in the prior art to be suitable for being placed in, or fed to, the cathode chamber of the second electrochemical cell.  Jansen shows (see fig. 1, abstract and col. 4, 
	(2) Jansen teaches various features or possessed assorted disadvantages in comparison to the present invention.
In response, the Office contends that the noted features and drawbacks of Jansen relate to other features of the system of Jansen beyond the identity of the composition fed to the cathode chamber of the second electrochemical cell.  These differences are deemed insufficient to overcome the need for one of ordinary skill in the art to determine a suitable composition to use within the cathode chamber of the second electrochemical cell of Niksa as the argued differences in operation occur within the first electrochemical cell of Jansen.
(3) Silveri does not teach measuring and controlling amperage in real time, independently, between the anode and cathode of the brine chamber (first electrochemical cell) and between the anode of the anode chamber and the cathode of the cathode chamber (i.e.-the second electrochemical cell) because Silveri and Niksa do not teach “control [of] both cells, at the same time, in real time”.  
In response, the Office points to paragraph 2.a. of the final rejection mailed 5 May 2020.  To reiterate, Appellant is relying upon the feature that the cells are operated at the same time to argue that the control “in real time” is different from the disclosures of Silveri and Niksa.  However, the claims do not recite operating both cells at the same time, either explicitly or implicitly.  Thus, Appellant’s position relies upon a feature not present within the claims.  The Office notes that the claim term “in must be applied simultaneously to both electrochemical cells.  Note that the sentence in lines 15-18 of page 13 of the Appeal brief filed 7 December 2020 highlights this issue where Appellant has added “(and simultaneously and continuously)” after “in real time”, leading to the conclusion that “in real time” does not include either “simultaneously” or “continuously”. 
(4) With respect to dependent claim 27, the recitation “wherein said system measures and controls amperage in real time, independently, between said anodic and cathodic electrodes of said brine chamber and between said anodic electrode of said anodic chamber and said cathodic electrode of said cathodic chamber via a feedback loop” requires that the feedback loop is based on the measures amperage of both sets of electrodes.
In response, first, the claim recites “a feedback loop” which does not exclude the presence of more than one feedback loop.  Further, in a review of the relevant portions of the specification, para. [0045] on page 15, there is no disclosure that the system measured both amperages in the two electrochemical cells, and that both amperages were used to control both the amperage applied in the first electrochemical cell and the amperage applied in the second electrochemical cell.  Further, doing so would violate the “independent” requirement of claim 1.    As noted in the rejection grounds, the microcontroller of Silveri measured an amperage and used the measured amperage to control/adjust the current flow to the cell.  This the exact definition of a feedback loop.
(5) One of ordinary skill in the art would have no basis to modify the electrode materials in Niksa with those of Groult or Cowley.

(6) Cowley relates to chlorite formation and not hypochlorite, or that Cowley only teaches using graphite electrodes for acidic electrolytes. 
In response, as noted in paragraph 2.c. of the final rejection mailed 5 May 2020, the paragraph spanning cols. 13 and 14 of Cowley states that the disclosure was applicable to oxidant gases other than chlorite/chlorine dioxide gas, and specifically recites hypochlorous acid.  Hypochlorous acid is produced upon acidification of sodium hypochlorite in the second electrochemical cell of Niksa.   Further, reaction (2) of Cowley is the same acidification reaction taught by Niksa (para. [0014]).  Since the electrodes of the second electrochemical cell of Niksa and the electrodes of Cowley perform the same reactions, one of ordinary skill in the art at the time of filing would have understood the electrode material teachings of Cowley to be pertinent to the system of Niksa.  
(7) Additional references previously relied upon by the Office teach away from the use of graphite electrodes due to potential ablation or degradation.
	In response, these teachings are part of the record, but they relate to degrees of suitability of graphite for acting as anodes and cathodes, rather than teaching the graphite cannot function as an anode or cathode.  Thus, while those references indicate that graphite had disadvantages, those disadvantages do not affect the operability of a cell using graphite electrodes, merely the operational lifetime of that cell.  


Respectfully submitted,
/HARRY D WILKINS III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794                                                                                                                                                                                                        
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.